      Case 1:19-cv-00021-VSB-BCM Document 366 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                     2/24/2021
DISH NETWORK L.L.C., et al.,                              :
                                                          :
                                        Plaintiffs,       :
                                                          :      19-cv-0021 (VSB)
                      -against-                           :
                                                          :           ORDER
ASIA TV USA LTD., et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

        Before the Court are Defendants’ letter motions dated February 22, 2021, (Doc. 350), and

February 23, 2021, (Doc. 363), pursuant to Rule 5B of this Court’s Individual Rules and Practices,

for entry of an order permitting them to:

    1. File entirely under seal:

             a. Exhibit 4 to the Declaration of Robert Barta dated February 19, 2021

             b. Exhibit A to the Declaration of Anil Maurya dated February 19, 2021

             c. Exhibit 4 to the Declaration of Akhilesh Gupta dated February 22, 2021

             d. Part of Exhibit 5 to the Gupta Declaration, which is an email attachment

    2. Publicly file redacted versions of Defendants’ Memorandum of Law in Opposition to

        Plaintiffs’ Motion for an Order of Attachment (“Brief”), the Gupta Declaration, the Maurya

        Declaration, and the Declaration of Mukund Cairae dated February 22, 2021.

        Upon consideration of the motion and for good cause shown, the Court GRANTS

Defendants’ motion, (Doc. 350.)

         Additionally, Defendants state that it has come to their attention that a single further

redaction is necessary to Defendants’ Brief, sealed and redacted copies of which were filed at




                                                         1
     Case 1:19-cv-00021-VSB-BCM Document 366 Filed 02/24/21 Page 2 of 2




Docket Entries 351 and 352. Defendants request that the Court remove from ECF the original

sealed and redacted copies of the Brief, (Docs. 351, 352), and instead use the newly-filed sealed

and redacted copies of the Brief, (Docs. 364, 365). The Court GRANTS Defendants’ motion,

(Doc. 363). Accordingly, it is hereby:


       ORDERED that Plaintiffs may file copies of the foregoing papers entirely under seal and

publicly file redacted copies as indicated in the highlighted set accompanying their letter motions.


       IT IS FURTHER ORDERED that Docket Entries 351 and 352 be removed from the docket.

The Clerk of Court is respectfully directed to remove Docket Entries 351 and 352 from the docket.


SO ORDERED.

Dated: February 24, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                 2
